Appeal from a decision of the Unemployment Insurance Appeal Board sustaining a determination disqualifying claimant, a billertypist, from benefits, on the ground that without good cause she refused employment for which she was reasonably fitted by training and experience. (Labor Law, § 593, subd. 2.) Claimant’s contention that her refusal was justified because the salary proffered was less than that which she received in her prior employment is unfounded, as substantial evidence supports the board’s finding that the salary offered was at or in excess of the prevailing rate. (Labor Law, § 593, subd. 2, par. [d]; Matter of Sellers [J. W. Mays, Inc.], 13 A D 2d 204.) Claimant contends further that the area of lower Manhattan in which the employment was offered is a “ bad ” neighborhood; but there is evidence that such is a business area of large employment, the concern from which the job offer was received alone employing from 50 to 100 women in its office; and thus the board was warranted in rejecting claimant’s contention. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.